VILLANTI, Judge.
Jerome Hamilton, Jr., challenges the revocation of his felony probation. We affirm, without comment, the trial court’s adjudication and finding that Hamilton willfully violated his probation by committing a new criminal offense. However, as conceded by the State, the revocation order incorrectly states that Hamilton admitted to violating his probation even though the trial court conducted a revocation hearing prior to finding him in violation. Accordingly, we remand for the trial court to correct this scrivener’s error. See Cald-ivell v. State, 72 So.3d 779, 779-80 (Fla. 2d DCA 2011); Neal v. State, 62 So.3d 1277, 1278 (Fla. 2d DCA 2011).
Affirmed and remanded with instructions.
WALLACE and KHOUZAM, JJ., Concur.